Case: 09-30288     Document: 00511007033          Page: 1    Date Filed: 01/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 19, 2010
                                     No. 09-30288
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CHESTER MATTHEWS,

                                                   Plaintiff-Appellant

v.

CORRECTIONS CORP OF AMERICA; TIM WILKINSON; TIM MORGAN;
ANGEL A MARTIN; VIRGIL LUCAS; ET AL,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-921


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Chester Matthews, Louisiana prisoner # 383196, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal. The district court denied
Matthews’s IFP motion and certified that the appeal was not taken in good faith.
By moving for IFP status, Matthews is challenging the district court’s
certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30288    Document: 00511007033 Page: 2        Date Filed: 01/19/2010
                                 No. 09-30288

      Aside from conclusional allegations, Matthews does not challenge the
district court’s determination that he failed to present an arguable or
nonfrivolous issue for appeal. In his motion, Matthews merely asserts that it
was error for the district court to dismiss his complaint as frivolous and deny
IFP without conducting any investigation into the facts of the case, especially in
light of his pro se status. Matthews devotes a majority of his brief to his request
for appointment of counsel. He reasserts the plethora of allegations he asserted
in his complaint regarding the conditions of confinement at the Winn
Correctional Center. However, his allegations are general and conclusory.
      Matthews has not shown that the district court’s certification was
incorrect. The instant appeal is without arguable merit and is thus frivolous.
Accordingly, Matthews’s IFP motion is denied. See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983). His appeal is dismissed as frivolous. See 5 TH C IR.
R. 42.2. Matthews’s motion for appointment of counsel is denied as well.
      The district court’s dismissal of Matthews’s complaint as frivolous and the
dismissal of this appeal as frivolous count as strikes for purposes of 28 U.S.C.
§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
Matthews is cautioned that if he accumulates three strikes under § 1915(g), he
will no longer be allowed to proceed IFP in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2